Citation Nr: 9915774	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  97-24 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his uncle


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The appellant had active military service from May 1975 to 
June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which found that the appellant had 
not submitted new and material evidence to reopen his claim 
for service connection for a back condition.

In February 1999, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1998).


FINDINGS OF FACT

1.  In a December 1978 rating decision, the RO denied service 
connection for a back condition on the merits.  The appellant 
was notified of this decision in December 1978 and did not 
perfect an appeal.

2.  Since December 1978, the following evidence has been 
received:  (1) the appellant's contentions, including those 
raised at personal hearings in 1997 and 1999; (2) medical 
records from Edward Genovese, M.D., dated from August to 
October 1977; (3) an operation report from Plantation General 
Hospital dated in September 1977; (4) medical records from 
Grafton Sieber, M.D., dated from October 1994 to February 
1995; (5) a report of physical examination by Dr. Sieber at 
Plantation General Hospital dated in September 1978; and (6) 
testimony from the appellant's uncle.

3.  The evidence received since December 1978 is not new and 
material.


CONCLUSIONS OF LAW

1.  The December 1978 RO rating decision that denied service 
connection for a back condition is final.  38 U.S.C.A. 
§ 7105(b) and (c) (West 1991); 38 C.F.R. § 3.160(d) (1998).

2.  New and material evidence has not been received, and the 
appellant's claim for service connection for a back condition 
is not reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In November 1977, the appellant filed his initial claim for 
service connection for a back condition.  He indicated that 
he had injured his back and groin in July 1975.  He submitted 
an individual sick slip dated in July 1975, which indicated 
under remarks "nuts & groin."  He also submitted a note 
from Grafton Sieber, M.D., dated in October 1977, which 
indicated that he was unable to return to work because of 
back surgery. 

The RO obtained the appellant's service medical records.  
These records showed no complaints of or treatment for a back 
disorder.  The groin injury referenced by the appellant was 
documented in the service medical records as a scrotal 
contusion.  He had been hit in the left testicle one week 
earlier.  On the Report of Medical History completed by the 
appellant in June 1976, he denied having recurrent back pain.  
Clinical evaluation of his spine was normal. 

The RO obtained the appellant's treatment records from Edward 
Genovese, M.D., dated from July 1977 to February 1978, a 
letter from Dr. Genovese dated in July 1977, and an operation 
report from Plantation General Hospital dated in September 
1977.  These records indicated that the appellant injured his 
back in March 1977 when he was working at a construction site 
and lifting a heavy object.  He underwent physical therapy 
from Dr. Stein, returned to work, and then experienced 
increasing pain.  The appellant denied any history of prior 
trauma.  He underwent laminectomy of L5-S1 and L4-5 and 
diskectomy of L5-S1 and L4-5.  

An April 1978 rating decision denied the appellant's claim.  
In July 1978, the RO received additional medical records from 
Dr. Genovese and Plantation General Hospital dated from April 
to October 1977.  Hospitalization records from April 1977 
indicated that the appellant had injured his back on the job 
approximately one month earlier and then reinjured his back 
by twisting it.  The appellant denied a past history of back 
problems.  A lumbar myelogram in September 1977 showed 
changes consistent with a herniated disc lateralized toward 
the left side of the L5-S1 interspace.  An epidural venogram 
in September 1977 showed evidence of right-sided L5-S1 disc 
problems. 

In November 1978, the appellant filed another claim for 
service connection for a back condition.  A December 1978 
rating decision denied this claim.  The appellant filed a 
notice of disagreement.  The statement of the case issued to 
him in February 1979 indicated that his claim was denied 
based on the absence of inservice treatment for a back injury 
and the well-documented evidence of a post-service back 
injury.  The appellant did not file a VA Form 9 or any 
correspondence that could be construed as a substantive 
appeal within the year after the December 1978 rating 
decision.

In March 1997, the appellant requested that his claim be 
reopened.  He stated that he had had problems with his back 
ever since the 1977 surgery.  He submitted duplicates of his 
medical records from Dr. Genovese dated in 1977.  He 
submitted a report of physical examination conducted by 
Grafton Sieber, M.D., at Plantation General Hospital in 
September 1978.  It was indicated that he had had another 
accident in August 1978 and had severe back pain.  He stated 
that he was doing quite well before that accident.  The 
admitting diagnosis was acute low back strain.

An April 1997 rating decision found that the appellant had 
not submitted new and material evidence to reopen his claim.  
With his notice of disagreement, the appellant submitted 
medical records from Dr. Sieber dated from October 1994 to 
February 1995.  He sought treatment from Dr. Sieber in 
October 1994 after a September 1994 injury where he lost 
control of his vehicle, hit a concrete wall, was ejected from 
the vehicle, and then hit in the back by a semi-truck.  Three 
days later, he developed severe low back pain.  The 
appellant's 1977 surgery, as discussed above, was noted.  It 
was also indicated that he had been involved in automobile 
accidents in 1978 and 1980 with resulting back pain that had 
improved.  He had done well and worked in maintenance and 
roofing, including "heavy work."  Magnetic resonance 
imaging (MRI) in October 1994 showed advanced desiccation of 
the L4-5 and L5-S1 discs with central and bilateral 
protrusion at L4-5 and L5-S1.  The appellant underwent 
physical therapy.

In his substantive appeal, the appellant stated that he had 
injured his back while overseas in Panama.  He maintained 
that the post-service accidents only aggravated the back 
condition.  He maintained that he had not been given the 
benefit of the doubt.  He submitted duplicates of his medical 
records from Dr. Genovese dated in 1977. 

In October 1997, the appellant had a personal hearing at the 
RO.  He testified that he injured his back in Panama when he 
fell down a cliff during a night reconnaissance mission.  He 
stated he hurt his back and groin at that time.  He 
maintained that he was treated by a medic and might have been 
hospitalized.  He was provided medication for ten days.  He 
stated that when he indicated on his separation examination 
during service that he had been hospitalized, he was 
referring to the back injury.  He stated his back continued 
to bother him during service and after service.  He went to 
the VA Medical Center in Miami for treatment, but was told he 
could not be treated.  He argued that he did not incur any 
other back injuries between service and the 1977 surgery.  He 
stated he had constantly had problems with his back since 
that surgery.  He maintained the post-service automobile 
accidents aggravated the old injury.  He had recently 
undergone surgery on his back.

In February 1999, the appellant had a personal hearing before 
the Board.  His contentions regarding the inservice back 
injury, post-service treatment, and post-service injuries 
were consistent with those discussed above.  His uncle 
testified that he first recalled the appellant complaining 
about his back after service, but the appellant did tell him 
that he had fallen during service while carrying a M60 
machine gun. 


II. Legal Analysis

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1998).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
The appellant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1998).

In a December 1978 rating decision, the RO denied, on the 
merits, the appellant's claim for service connection for a 
back condition. A letter from the RO, advising the appellant 
of that decision and of appellate rights and procedures, was 
issued in December 1978.  The appellant submitted a notice of 
disagreement in January 1979, and he was provided a statement 
of the case in February 1979.  However, an appeal is not 
perfected until a timely and adequate substantive appeal is 
submitted.  38 C.F.R. §§ 20.200, 20.202, and 20.302(b) 
(1998).  No further correspondence was received from the 
appellant within the appeal period.  The appellant did not 
appeal the December 1978 decision; therefore, it is final.  
38 U.S.C.A. § 7105 (West 1991).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  The United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (the Court) concluded in 
Elkins that the Federal Circuit in Hodge effectively 
"decoupled" the relationship between determinations of 
well-groundedness and of new and material evidence by 
overruling the "reasonable-possibility-of-a-change-in-
outcome" test established by Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  See Elkins, 12 Vet. App. at 214 and 218.  
There is no duty to assist in the absence of a well-grounded 
claim.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
cert. denied, sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  
See also Winters v. West, 12 Vet. App. 203 (1999).  Third, if 
the reopened claim is well grounded, VA may evaluate the 
merits of the claim after ensuring that the duty to assist 
under 38 U.S.C. § 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin ("a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the final 
decision).  The Federal Circuit in Hodge declared this 
definition of material evidence invalid.  Therefore, the 
determination as to whether the appellant has submitted new 
and material evidence to reopen this claim will be made 
pursuant to the definition of new and material evidence 
contained in 38 C.F.R. § 3.156(a), as discussed above.  It is 
not necessary to remand this claim because no prejudice to 
the appellant results from the Board's consideration of this 
claim.  He was provided notice of the applicable laws and 
regulations regarding new and material evidence, including 
38 C.F.R. § 3.156.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Furthermore, the Board's review of this claim under 
the more flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to 
overcome.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the 
appellant's evidentiary assertions are accepted as true for 
the purpose of determining whether a well-grounded claim has 
been submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for direct service connection requires three elements 
to be well grounded.  It requires competent (medical) 
evidence of a current disability; competent (lay or medical) 
evidence of incurrence or aggravation of disease or injury in 
service; and competent (medical) evidence of a nexus between 
the in-service injury or disease and the current disability.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 (Fed. 
Cir. 1996) (table).  This third element may be established by 
the use of statutory presumptions.  Caluza, 7 Vet. App. at 
506.  Truthfulness of the evidence is presumed in determining 
whether a claim is well grounded.  Id. at 504.

The evidence received subsequent to December 1978 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since December 1978, the 
following evidence has been received:  (1) the appellant's 
contentions, including those raised at personal hearings in 
1997 and 1999; (2) medical records from Dr. Genovese dated 
from August to October 1977; (3) an operation report from 
Plantation General Hospital dated in September 1977; (4) 
medical records from Dr. Sieber dated from October 1994 to 
February 1995; (5) a report of physical examination by Dr. 
Sieber at Plantation General Hospital dated in September 
1978; and (6) testimony from the appellant's uncle.

To the extent that the appellant contends that he has 
residuals of an inservice back injury, this evidence is not 
new.  He has not submitted any new contentions regarding 
these claims; he has merely, at best, repeated his prior 
assertions.  This evidence is cumulative of evidence 
associated with the claims file at the time of the December 
1978 rating decision and is not new for purposes of reopening 
a claim.

The medical records from Dr. Genovese (#2) and the operation 
report from Plantation General Hospital (#3) are also not 
new.  These records were copies of records previously 
associated with the claims file at the time of the December 
1978 rating decision.  This evidence is therefore duplicative 
and not new for purposes of reopening a claim.

The rest of the evidence received since December 1978, as 
detailed above, is new in that it was not previously of 
record.  It is necessary, therefore, to decide if this 
evidence is material.  To be material, it must bear directly 
and substantially on the merits of each essential element 
that was a basis for the prior denial.  Because the appellant 
is seeking to establish service connection for residuals of a 
back injury, material evidence would be significant evidence 
that bore substantially and directly on the existence of a 
current back disability and of a relationship between that 
disability and a disease or injury in military service.  

None of the new evidence is material.  The medical records 
from Dr. Sieber show continued treatment for a back disorder.  
This treatment is directly related, however, to a back injury 
the appellant received in 1994.  In contrast to his current 
claim that he has never stopped having back pain since 
service, it was noted in Dr. Sieber's records that the 
appellant had completely recovered from back injuries 
received in 1978 and 1980 and had had no problems until the 
1994 injury. 

The new evidence showing current treatment for a back 
disorder is not so significant that it requires reopening of 
the appellant's claim.  This evidence is not significant by 
itself, since it merely reflects diagnosis of a current back 
condition without relating it to the appellant's service in 
any manner.  This evidence is also not significant when 
considered in conjunction with the evidence previously of 
record, since the prior evidence showed (1) no back 
complaints or treatment during service and (2) the 
appellant's denial of back trauma or problems prior to the 
1977 job injury.  In fact, none of the post-service medical 
evidence contains a report by the appellant of an inservice 
back injury. 

The appellant's contention that he has a back disability as a 
result of his military service is neither material nor 
competent evidence.  There is no evidence that he possesses 
the requisite medical knowledge to render a probative opinion 
on a matter requiring medical expertise.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette, 8 Vet. App. 
at 74; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

The appellant has also claimed continuity of symptomatology 
in that he testified that he had problems with his back 
during service or within the year after and that these 
problems have continued ever since.  However, as indicated 
above, the medical records from 1977 showed the appellant's 
denial of a history of back problems or trauma prior to the 
first post-service back injury in 1977.  He also denied 
experiencing recurrent back pain upon his separation from 
service.  He has also explicitly denied experiencing 
continuity of symptomatology, in that Dr. Sieber's records 
show that he essentially had no problems between the 1980 
back injury and the 1994 back injury.  This means that the 
"new" allegations of continuity of symptomatology are not 
so significant that they require reopening this claim.

The testimony by the appellant's uncle is also not material.  
The appellant related to him that he had injured his back 
during service.  Even accepting the fact that the appellant 
reported such a history, the contemporaneous evidence 
(service medical records) and the evidence from his first 
post-service year contradict that reported history.  
Moreover, this testimony is not significant in light of the 
lack of any medical evidence relating the appellant's post-
service back disorder to his period of military service, 
including the alleged injury. 

Accordingly, the Board finds that the evidence received 
subsequent to December 1978 is not new and material and does 
not serve to reopen the appellant's claim for service 
connection for a back condition.  38 U.S.C.A. §§ 5108 and 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).

Where a claimant refers to a specific source of evidence that 
could reopen a final claim, VA has a duty to inform him of 
the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
appellant of the necessity to submit certain evidence, see 
38 U.S.C.A. § 5103(a) (West 1991), in this case, because 
nothing in the record suggests the existence of evidence that 
might reopen this claim.  

The appellant testified that he sought treatment for his back 
at the VA Medical Center in Miami between his separation from 
service in June 1976 and the treatment from a private 
physician in April 1977.  It is not necessary, however, to 
remand this claim for the following reasons.  There is no 
basis for speculating that such records exist.  If the 
appellant were denied treatment as he claims, there would be 
no treatment records in existence.  Moreover, the appellant 
referenced treatment from Dr. Genovese on his 1977 
application for compensation, but not VA treatment.  
Therefore, it appears that no VA treatment records from 1977 
exist.

The appellant has continued to receive treatment for his back 
disorder since 1995, including surgery in 1997.  It is also 
not necessary to remand this claim for additional current 
records.  There is no basis for speculating that such records 
would be significant enough to reopen the appellant's claim.  
These records would do no more than show current treatment 
for a back condition, a fact already shown by the evidence of 
record.  The fact would remain that his service medical 
records showed no treatment for a back disorder and that he 
denied ever having any back problems or trauma prior to the 
1977 work injury.  The appellant has not indicated that any 
medical professional has told him that his back symptoms are 
related to his military service in any manner. 

Accordingly, the Board concludes that VA has fulfilled its 
obligations with regard to this claim under 38 U.S.C.A. 
§ 5103(a) (West 1991).  See Marciniak v. Brown, 10 Vet. 
App. 198, 202 (1997).  An attempt to obtain additional 
records is not warranted.  See Elkins v. Brown, 9 Vet. App. 
391, 398 (1995) (citing 38 C.F.R. § 3.304(c) (development of 
evidence will be accomplished when deemed necessary)).

The appellant maintained in his substantive appeal that 
according to VA regulations, he should be given the benefit 
of the doubt and granted service connection for a back 
condition.  However, until the appellant meets his threshold 
burden of submitting new and material evidence in order to 
reopen his claim, the benefit of the doubt doctrine does not 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

As new and material evidence has not been received to reopen 
the appellant's claim for service connection for a back 
condition, the claim is not reopened, and the appeal is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

